BROWN, J.
This action was brought to enjoin defendants from purchasing a tract of land as a school-house site. Plaintiff had judgment in the court below, and defendants appealed.
In 1881 defendant school district purchased and paid for a tract of land as a site for a school house, voted the bonds of the district, and built a school house thereon. Ever since that year the site and school building have been used and occupied by the district and by the voters thereof for educational and school pur*112poses. Regular terms of school have been taught therein, and annually the voters of the district have there assembled to transact the business of the district. The records of the school meeting at which the purchase of the site and the erection of the school building were authorized have been lost, together with all records of such district from that year to the year 1897. There is no evidence, other than the fact that the site was purchased and the building erected thereon, that the location of the site was authorized at a legally called meeting of the district, or that the legal voters of the district attended any such meeting for that purpose. On May 29, 1899, a special school meeting was duly called and held in such district for the purpose of voting upon the proposition of erecting a new school house, and “for the further purpose of designating a school-house site.” At this meeting there were forty-two votes cast, — twenty against the selection of a new site, and twenty-two in favor of it. On the theory that the new site was selected by this vote, defendants threatened to purchase the same, and this action followed.
The contention of appellants is that the old site was never lawfully selected as such, and that a majority vote was all that was necessary to select and designate a new one. The statutes provide that, when a school-house site has once been designated by the voters of the district, it shall not thereafter be changed, except by a two-thirds vote. So the only question before us which we deem necessary to consider is whether the facts found by the trial court show a selection and designation by the voters of the district of the old site. The court found that
“In the year 1881 said district purchased a piece of land for a school-house site, described as follows, * * * and said school district received a deed of conveyance for the same, and paid therefor the sum of $10, and shortly thereafter built a school house thereon; and said site is now, and has been for the last eighteen years, used and occupied by the school district for school house and school purposes.”
There is a presumption of general application to the effect that public officials perform their duty; that their acts are legal; and, when special authority is necessary to do a particular act, that *113the act was duly authorized, and within the line of the officials’ duty. The board of trustees of a school district have no authority, except it be conferred by the voters of the district, to purchase a school-house site, or to construct or erect a school house. In this case they so acted, purchased a site, erected the school house thereon, in all of which the voters of the district acquiesced for eighteen years. This raises a presumption of a valid selection and designation of the site by the voters of the district, which can only be overcome by affirmative evidence to the contrary. Any other rule might work disastrously to many of the school districts of the state. A great many of them have, no doubt, very imperfect records, or such records have become lost or destroyed; and to compel the district to make affirmative proof of the authority and validity of the acts of officers some years in the past, whenever called in question by some dissatisfied voter, would end in injustice and in turmoil and confusion. So we hold, without, further remark, that the facts of the purchase of the school-house site, the erection of the school house thereon, and its continued use and occupancy by the district for eighteen years, raise a presumption that the site was duly and regularly designated by the voters of the district, which can only be overcome by affirmative proof to the contrary. This holding is based on elementary principles, and needs no citation of authorities to sustain it. We have examined all the assignments of error, and find nothing to justify a new trial.
Judgment affirmed.